Citation Nr: 0014002	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-34 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1946 to 
March 1950.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1997 rating decision by 
the Department of veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

A review of this matter reflects that service connection for 
diabetes mellitus was initially denied in an August 1995 
rating decision.  The appellant did not perfect an appeal 
relative to this determination.  See 38 C.F.R. § 20.1100 
(1999). In an October 1997 rating decision, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim had been presented and, thus, 
conducted a de novo review of the record.  The Board concurs 
with the RO's determination and will base this decision on a 
de novo review of the record.

The appellant requested personal hearings before the RO and 
before a traveling Member of the Board.  The record discloses 
that a hearing was held at the RO in April 1998.  The 
appellant was also scheduled for a travel board hearing in 
May 2000; however, the appellant withdrew this hearing 
request in April 2000 due to illness.  38 C.F.R. § 20.702(e) 
(1999).  He indicated that he did not wish to reschedule this 
hearing, and requested that the matter be forwarded to the 
Board for appellate consideration.   


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence which establishes 
a nexus between the appellant's current diabetes mellitus and 
his period of active service, either directly or 
presumptively.

CONCLUSION OF LAW

The appellant's claim for service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Medical History

A review of the service medical records reflect that the 
entrance medical report, dated in December 1946, indicated 
that urinalysis performed in conjunction with laboratory 
studies tested negative for sugar.  Service medical records 
include extensive medical reports associated with 
hospitalization during service for stomach problems beginning 
in March 1949.  Laboratory studies, dated in May and August 
1949, reflect that urinalysis tested positive for trace 
amounts of sugar.  Urinalyses taken in November and December 
1949 and February 1950 were negative for sugar. A February 
1950 report of blood chemistry indicated that the appellant's 
blood sugar level was evaluated at 101(normal range 80-120).   

A report of the medical examination conducted at the time of 
separation, in March 1950, indicated that urinalysis tested 
negative for sugar. 

A VA compensation examination was conducted in June 1950 at 
the facility in Newark, New Jersey.  At that time it was 
reported that the veteran had not received any treatment 
since his discharge from service.  The only laboratory test 
performed during the examination was a malarial smear.

The appellant underwent hospitalization at a VA medical 
facility in February 1953 for treatment of his service-
connected ulcer condition.  The clinical history contains no 
reference to diabetes mellitus.  Laboratory studies conducted 
in conjunction with this hospitalization indicated that 
urinalysis and fasting blood glucose levels were within 
normal limits.  

The remainder of the assembled evidence of record consists of 
VA and private medical records, dated from 1980 to 1996.  
These reports show that Dr. Goldstein treated him for 
diabetes mellitus from 1980 to 1987.  When initially seen in 
April 1980 it was reported that he had been receiving 
treatment for the diabetes from Dr. Kobal.  The remainder of 
these reports documents intermittent treatment for diabetes 
mellitus.  He was treated at the VA beginning in 1990 for 
non-insulin dependent diabetes.  In 1991 he gave a forty-year 
history of diabetes.  

A January 1998 report of telephone contact between the RO in 
St. Petersburg and the RO in Newark New Jersey is to the 
effect that the outpatient clinic at the RO closed in the 
1980s and the records were forwarded to the VA hospital in 
East Orange, New Jersey.  The RO indicated that the records 
were requested from the VA hospital in East Orange, New 
Jersey.  In January 1998 the RO in St. Petersburg was 
informed that the records were not located.  A February 1998 
report of telephone contact indicates that the RO informed 
the appellant that the VA records could not be located.  

During an April 1998 hearing at the RO, the appellant stated 
that prior to his entry into the military, he experienced no 
symptoms, nor had he received treatment for diabetes.  He 
indicated that he was not evaluated with diabetes during 
service or upon his separation.  He reported that diabetes 
was first clinically evaluated on examination conducted 
within no more than a few months of his release from service.  
He testified that between March and May 1950 laboratory tests 
performed at a VA medical facility in Newark found diabetes 
mellitus.  He was referred to a private physician, Dr. Myria 
Zenki, who also treated him for his diabetes.  

He recalled that he was placed on insulin twice daily, and 
noted that he has been on continuous medication for diabetes 
mellitus since that time.  He stated that he was then treated 
by Dr. Goldstein.  He stated that he was unable to locate Dr. 
Zenki or obtain the records from Dr. Goldstein.  


Analysis

The threshold question that must be resolved with regard to 
the appellant's claim is whether the appellant has presented 
evidence of a well-grounded claim.  Elkins v. West, 12 
Vet.App. 209 (1999).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Service connection may be granted for diabetes mellitus if 
manifested to a degree of 10 percent disabling within one 
year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The appellant contends, in essence, that his diabetes 
mellitus condition had its onset during service or within a 
year of his release from service.  He relates that he was 
clinically evaluated with this condition based upon 
laboratory test results performed during treatment he 
received at a VA medical facility for his service-connected 
ulcer condition in 1950.  The appellant further relates that 
he received continued medical care since that time, to 
include placement on continuous medication for control of his 
blood sugar.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, where the determinative issues involves 
a question of medical causation, as here, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not show that the appellant 
possesses medical expertise, nor is it contended otherwise. 

To summarize, the service medical records show that traces of 
sugar were detected in urinalyses in May and August 1949.  
However, several subsequent urinalyses, including his March 
1950 separation examination, were negative.  Also February 
1950 blood chemistry indicated that the appellant's blood 
sugar level was within normal limits.

The RO has been unable to locate any VA medical records 
regarding treatment prior to 1953 and the veteran could not 
locate Dr. Zenki.  However, when examined by the VA in June 
1950 it was reported that there was no medical treatment 
since service.  Additionally, the clinical history recorded 
during the appellant's hospitalization at a VA facility in 
February 1953 contains no reference to diabetes or associated 
treatment.  Additionally, urinalysis and fasting blood 
glucose levels were normal.  Subsequent VA and private 
medical records show treatment for diabetes.

As previously stated, in order to establish a well-grounded 
claim there must be medical evidence, which establishes a 
nexus between the diabetes mellitus and service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this regard, the appellant 
has not submitted any competent medical evidence nor is there 
any competent medical evidence of record which establishes a 
relations ship between the currently diagnosed diabetes 
mellitus and service, either directly or presumptively.  
Accordingly, the claim is not well grounded and must be 
denied.  

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).


ORDER

Service connection for diabetes mellitus is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

